— Judgment unanimously affirmed. Memorandum: We disagree with the defendant’s assertion that the court improperly marshaled the evidence in giving its instructions to the jury. Reading the charge as a whole, it was fair and balanced and well within the statutory mandate (CPL 300.10 [2]).
Defendant also took exception to the court’s instruction that "circumstantial evidence may often possess more reliable evidence of proof than direct evidence”. We know of no rule of law which states that such an instruction constitutes reversible error, especially in the light of the court’s entire charge on circumstantial evidence. (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J. — burglary, second degree, and grand larceny, third degree.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.